Citation Nr: 0010873	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  99-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability 
(claimed as nervous breakdown).

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty for training from January 11, 
1958 to July 10, 1958.  He also served in the United States 
Army Reserve from December 1957 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
service connection for mental illness.  The Board remanded 
this case in April 1999 in order to accommodate the 
appellant's request for a hearing before a member of the 
Board in Washington, D.C.  In a letter dated in December 
1999, the appellant withdrew his request for a travel board 
hearing.


REMAND

The appellant contends, in essence, that he has a psychiatric 
disability which was first manifested by a nervous breakdown 
during a period of active duty for training.  In this 
respect, he alleges that he became mentally ill while 
participating in "summer camp" at Fort Benning, Georgia in 
1964.  At that time, he did not receive any treatment.  
However, he was hospitalized at "Mississippi State 
Hospital" in Whitfield, Mississippi soon afterwards.  He was 
subsequently medically discharged from the Army Reserve.

A November 1964 letter from the Headquarters of the IV United 
States Army Corps in Birmingham, Alabama indeed shows that 
the appellant was discharged as medically unfit in November 
19, 1964.  No further information was given.  In October 
1998, the RO contacted the National Personnel Records Center 
(NPRC) in order to determine the appellant's periods of 
active duty for training and to request all service medical 
records, to include any "SGO" records, which may be 
available.  The RO also provided NPRC with his active service 
duty dates from January 1958 to July 1958.

In December 1998, NPRC responded by indicating that the 
appellant had only "active duty for training" but did not 
provide any specific dates.  The NPRC also responded by 
indicating that, since the dates of treatment given by the 
appellant were subsequent to his period of service, all 
medical records would be in the possession of VA.

The Board is of the opinion that the RO should make an 
attempt to ascertain the appellant's dates of inactive and 
active duty directly to the Headquarters of the IV United 
States Army Corps in Birmingham, Alabama and/or his reserve 
unit (the "479 Ord Co (Ammo) (2nd Mag Plat)" in Grenada, 
Mississippi).  The RO should also make a specific request for 
all medical and nonmedical service records which may be in 
existence under the appellant's name and/or service number.  
Any document(s) received from these requests must be 
incorporated into the claims folder.  See generally Dixon v. 
Derwinski, 3 Vet App 261 (1992) (VA has a duty to conduct a 
"reasonably exhaustive" search for documents in the custody 
of the government).

Additionally, although the RO has made persistent efforts to 
obtain private medical records from the appellant, the Board 
is of the opinion that the appellant should once again be 
requested to provide releases for all medical records he 
deems relevant to the issue on appeal, to include his claimed 
hospitalizations at Mississippi State Hospital in Whitfield, 
Mississippi in August 1964, February 1968 and February 1971.

Accordingly, this case is REMANDED for the following action:

1.  The RO should once again contact the appellant 
and request the names, addresses and approximate 
treatment dates of all post- service providers of 
treatment for his psychiatric disability, to 
include any medical records which correspond to 
treatment provided by Mississippi State Hospital 
in Whitfield, Mississippi in August 1964, February 
1968 and February 1971.  All attempts to obtain 
records which are ultimately not obtained should 
be documented.

2.  The RO should also request that the appellant 
provide any service department record(s) and 
service medical record(s) that he may have in his 
possession.

3.  The RO should attempt to verify the 
appellant's dates of inactive and active duty 
training directly with the Headquarters of the IV 
United States Army Corps in Birmingham, Alabama 
and/or the "479 Ord Co (Ammo) (2nd Mag Plat)" in 
Grenada, Mississippi, to include specific requests 
for all medical and nonmedical service records 
which may be in existence under the appellant's 
name and/or service number.  Any document(s) 
received from these requests must be incorporated 
into the claims folder.

4.  Following the completion of the above, the RO 
should readjudicate the claim for service 
connection for psychiatric disability with 
consideration given to any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


